DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Applicant’s amendment filed on November 05, 2020 in which claims 25-44 are presented for examination; of which, claims 25-26, 29-31, 33-34, 36-44 were amended; claims 1-24 were cancelled.

Allowable Subject Matter
Claims 25-44 now renumbered claims 1-20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is directed to systems and methods for detecting and classifying anomalies in a network of moving things. The closest prior art, Wang et al. US Publication no. 2011/0154119 and Weber et al. Us Patent no. 7,363,656 disclose similar methodology. However, the closest prior art of record failed to show “An anomaly detection system for a vehicle communication network, the anomaly detection system comprising: an anomaly detection module comprising a processor and a memory, wherein the anomaly detection module is operable to, at least: receive a metric provided by an Access Point (AP) of the vehicle communication network; determine at least a first portion of a report based, at least in part, on the received metric, the determined at least a first portion of the report comprising a severity classification of the report; determine, based at least in part on the severity classification, to communicate the report to a destination; select, based at least in part on the severity classification, a selected communication technology from a plurality of different communication technologies that are available to communicate the report to the destination; and communicate the report to the destination utilizing the selected communication technology”. These claimed features being present in the independent claim 25 and in conjunction with all the other claimed limitations render claim 25 allowable over the prior art of record.

As per claims 26-29, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 25. Therefore, they are allowable for the same reason set forth in paragraph above.

The closest prior art, Wang et al. US Publication no. 2011/0154119 and Weber et al. Us Patent no. 7,363,656 disclose similar methodology. However, the closest prior art of record failed to show “An anomaly detection system for a vehicle communication network, the anomaly detection system comprising: an anomaly detection module comprising a processor and a memory, wherein the anomaly detection module is operable to, at least receive a metric provided by a node of the vehicle communication network, the metric concerning operation of the vehicle communication network during a first time period; retrieve a previous report prepared by the anomaly detection at least one module, the previous report concerning operation of the vehicle communication network during a second time period prior to the first time period, the previous report comprising previous status information; determine at least a first portion of a next report based, at least in part, on the received metric and on the retrieved previous report, the first portion of the next report comprising next status information; determine, based at least in part on the first portion of the next report, whether to communicate the next report to a destination; and if it is determined to communicate the next report to the destination, then communicate the next report to the destination”. These claimed features being present in the independent claim 30 and in conjunction with all the other claimed limitations render claim 30 allowable over the prior art of record.

As per claims 31-37, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 30. Therefore, they are allowable for the same reason set forth in paragraph above.

The closest prior art, Wang et al. US Publication no. 2011/0154119 and Weber et al. Us Patent no. 7,363,656 disclose similar methodology. However, the closest prior art of record failed to show “An anomaly detection system for a vehicle communication network, the anomaly detection system comprising: an anomaly detection module comprising a processor and a memory, wherein the anomaly detection module is operable to, at least: receive a metric provided by an access point (AP) of the vehicle communication network; retrieve a previous report prepared by the anomaly detection at least one module prior to receiving the metric provided by the AP; determine at least a first portion of a next report based, at least in part, on the received metric; determine, based at least in part on the first portion of the next report, whether to communicate the next report to a destination; and if it is determined to communicate the next report then: select, based at least in part on the next report, a set of destinations from a plurality of sets of destinations; and communicate the next report to the selected set of destinations”. These claimed features being present in the independent claim 38 and in conjunction with all the other claimed limitations render claim 38 allowable over the prior art of record.

As per claims 39-44, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 38. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
February 9, 2021